Title: From John Adams to the Comte de Vergennes, 20 June 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Paris June 20th. 1780
      
      Last Evening I received the Letter, an Extract of which I have the honour to inclose. It is from Mr. Gerry, a Member of Congress who has been a Member of their Treasury Board from the beginning of the year 1776.
      It is much to be regretted that the Congress did not publish their Resolution to pay off the Loan Office Certificates, according to the value of Money, at the time of their being respectively issued, with their Resolutions of the 18th. of March, because this I think wou’d have prevented the alarm that has been spread in Europe. It will be found that almost all the Interest that European Merchants or others have in our Funds lies in those Certificates: And that almost all the paper Bills now in Possession of their Factors in America, have been received within a few Months, immediately before the 18th. of March, and consequently received at a depreciation of forty for one, at least, perhaps at a much greater.
      Altho some Europeans may have considerable sums in Loan Office Certificates, yet I have Reason to believe that the whole will be found much less than is imagined. They have realized their property generally as they went along. Some may have purchased Land, others have purchased Bills of Exchange, others have purchased the produce of the Country which they have exported to St. Eustatia, to the French West India Islands, and to Europe. I have the Honor to be with the greatest Respect and Esteem Your Excellencys most obedient and most humble Servant.
      
       John Adams
      
     